IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1678-10


DERRICK ROSS, Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS

ANDERSON COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of possession of a prohibited item while incarcerated in a
correctional facility and sentenced to confinement for sixty years.  The Court of Appeals
affirmed Appellant's conviction. Ross v. State, (Tex. App. -- Tyler, No. 12-09-00249-CR, delivered October 27, 2010).  Appellant's petition for discretionary review was
dismissed as untimely filed on April 20, 2011.  Appellant has filed a motion for rehearing
requesting reinstatement of his petition so that it will be considered by this Court. 
Appellant's motion for rehearing is granted.  His petition is reinstated as of May 25,2011
and will be considered in accord with Tex.R.App.P. 68. 

Delivered May 25, 2011
Do not publish